EXHIBIT 10.1



TIPTREE ASSET MANAGEMENT COMPANY, LLC




March 10, 2016




Timothy H. Schott




Dear Tim:


We are pleased to offer you a position with Tiptree Asset Management Company,
LLC (“TAMCO”) as Principal Accounting Officer of Tiptree Financial Inc. (“TFI”
or the “Company”) reporting to TFI’s Chief Financial Officer, with a start date
on or about March 15, 2016, on the following terms and conditions.


1.
You will receive an initial base salary at an annual rate equal to $290,000
(“Base Salary”), payable in semi-monthly installments, in accordance with
TAMCO’s standard policies and procedures.



2.
Beginning with 2016, you will be eligible for consideration for an annual
discretionary bonus (the “Annual Bonus”) in an amount determined by the
Compensation, Nominating and Governance Committee of TFI’s Board of Directors
(the “CNG”), which shall be paid by TAMCO in its sole discretion; provided,
however, that your bonus for the year ending December 31, 2016 shall be not less
than 100% of your Base Salary, two-thirds of which will be paid in cash and
one-third of which in Restricted Stock Units (“RSUs”) issued under the Company’s
2013 Omnibus Incentive Plan pursuant to a Restricted Stock Unit Agreement. The
RSUs issued in 2016 will vest in three equal parts on the anniversary of your
signing this agreement in each of 2017, 2018 and 2019, pursuant to the terms and
conditions of an RSU Agreement. Except as otherwise provided herein, in no
event, however, will you be eligible for consideration to receive any such bonus
(or any portion thereof) for any year if you are not actively employed by TAMCO
on, or have received or given notice of termination or resignation prior to, the
date on which bonuses for the applicable year are paid to employees generally.



3.
In addition, you will receive a one-time bonus of $100,000 in cash, payable on
or about your start date (the “Signing Bonus”) as well as Restricted Stock
having a grant date value (as determined in good faith by the CNG) of $325,000,
issued pursuant to the terms and conditions of the Company’s 2013 Omnibus
Incentive Plan and a Restricted Stock Award (the “Restricted Stock”). You agree
to repay the Signing Bonus to TFI or its designate if you are not actively
employed by TAMCO on, or have received or given notice of termination or
resignation prior to, the first anniversary of your effective start date. The
Restricted Stock will vest in two equal parts on the anniversary of your signing
this agreement in each of


-1-    
TAMCO Employment Letter





--------------------------------------------------------------------------------

EXHIBIT 10.1



2017 and 2018, in accordance with and to be governed by the terms and conditions
of a Restricted Stock Award.


4.
Notwithstanding anything to the contrary, if your employment at TFI or its
subsidiaries is involuntarily terminated without Cause, then (A) all of your
unvested RSUs shall become non-forfeitable and shall continue to vest in
accordance with the time periods in such RSU Agreement and (B) TAMCO shall
provide or cause to be provided to you the following payments: (i) as severance
pay, a lump sum cash payment on the 60th day following termination, of six
months of your Base Salary at the time of the termination and (ii) the pro rata
amount, up to the date of termination, of your Annual Bonus that would have been
payable with respect to the performance period that ends in the calendar year in
which the termination occurs, determined and paid in accordance with Section 2
of this Agreement; provided, that any such portion of the Annual Bonus will, at
the sole discretion of the Company, be paid solely in cash. Any payments
pursuant to this Section 4 is conditional on your signing, and not revoking, if
applicable, a confidential separation agreement and release of claims in a form
reasonably satisfactory to the Company within sixty (60) days of the date of the
termination.



For purposes of this Section 4, the phrase for “Cause” shall mean only the
occurrence of any of the following events or actions:


a.
Your indictment for, conviction of, or entrance of a plea of guilty or nolo
contendere to, a felony under federal or state law; or

b.
Your violation of the Company’s policies and procedures (to the extent such
policies or procedures are not inconsistent with applicable law), which has a
materially adverse effect on the business or reputation of the Company, which,
if curable, is not cured by you within thirty (30) calendar days after written
notice to you of same; or

c.
fraudulent conduct by you in connection with the business affairs of the Company
which has an adverse effect on the business or reputation of the Company, which,
if curable, is not cured by you within ten (10) business days after written
notice to you of same; or

d.
theft, embezzlement, or criminal misappropriation of Company funds by you which
has an adverse effect on the business or reputation of the Company, which, if
curable, is not cured by you within ten (10) business days after written notice
to you of same; or

e.
your misconduct, which has, or would have if generally known, a materially
adverse effect on the business or reputation of the Company, which, if curable,
is not cured by you within ten (10) business days after written notice to you of
same; or

f.
a material breach of the performance of your duties as Principal Accounting
Officer, which, if curable, is not cured by you within thirty (30) calendar days
after written notice to you of same.




-2-    
TAMCO Employment Letter





--------------------------------------------------------------------------------

EXHIBIT 10.1



5.
You will be eligible to participate in all employee benefits plans and programs
of TAMCO generally applicable to employees at your level and in accordance with
their terms. All benefits may be subject to change upon management’s sole
discretion.



6.
You understand that, in the future, TAMCO may become subject to laws and/or
regulatory guidelines concerning the compensation of its employees. By accepting
this offer of employment, you hereby acknowledge TAMCO’s responsibilities in
this regard, and recognize that, as a consequence of any such changes, TAMCO may
be required to restructure the compensation package outlined in this letter.



7.
TAMCO may deduct or withhold from any compensation or benefits any applicable
federal, state, or local tax or employment withholdings or deductions resulting
from any payments or benefits provided under this offer letter. In addition, it
is TAMCO’s intention that all payments or benefits provided under this offer
letter comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), including, without limitation, the six-month delay for payments of
deferred compensation to “key employees” upon separation from service pursuant
to Section 409A(a)(2)(B)(i) of the Code (if applicable), and this offer letter
shall be interpreted, administered, and operated accordingly. If under this
offer letter an amount is to be paid in installments, each installment shall be
treated as a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2)(ii). Notwithstanding anything to the contrary herein, TAMCO does
not guarantee the tax treatment of any payments or benefits under this offer
letter, including, without limitation, under the Code, federal, state, local, or
foreign tax laws and regulations. In the event the period of payment referenced
in this offer letter ends in the taxable year following your termination of
employment, any severance payment or deferred compensation payment shall be paid
or commence in such subsequent taxable year if required under Section 409A of
the Code.



8.
You will be an employee at will, and either you or TAMCO may terminate the
employment relationship at any time and for any reason, with or without cause.
During your employment, it is expected that you will devote your full business
efforts and time to TAMCO. Your position with TAMCO is exempt under the Fair
Labor Standards Act based on your performance of executive duties.



9.
Notwithstanding the at-will nature of your employment, you hereby agree that you
will provide 30 days’ written notice of your intention to terminate your
employment with TAMCO. During any period of required notice, you will continue
to be an employee, and you will continue to be entitled to receive your base
salary (but not a bonus, if you would otherwise be eligible for such a bonus).
Your fiduciary duties and other obligations as an employee of TAMCO will
continue, and you will cooperate in the transition of your responsibilities.
TAMCO shall, however, have the right, in its sole discretion, to direct that you
no longer come in to work or to shorten the notice period. If TAMCO shortens the
required notice period you have


-3-    
TAMCO Employment Letter





--------------------------------------------------------------------------------

EXHIBIT 10.1



provided, it reserves the right, in its sole discretion, to not pay you for any
remaining period of notice.


10.
You represent, warrant, and agree that (i) you have not taken and will not take,
and/or will return or (with the consent of your former employer(s)) destroy
without retaining copies, all proprietary and confidential materials of your
former employer(s); (ii) you will not use any confidential, proprietary, or
trade secret information in violation of any contractual or common-law
obligation to your former employer(s); (iii) you are not party to any agreement
or subject to any policy applicable to you that would prevent or restrict you
from engaging in activities competitive with the activities of your former
employer(s) or from directly or indirectly soliciting any employee, client, or
customer to leave the employ of, or transfer its business away from, your former
employer(s) or, if you are subject to such an agreement or policy, you have
complied and will comply with it; (iv) you have not requested, solicited, or
encouraged, and will not request, solicit, or encourage, any employees or
customers or clients of your former employer(s) to join TAMCO or to leave your
past employer(s) in violation of any common-law obligation or duty to your past
employer(s); and (v) you are not subject to any agreement or policy that
requires you to provide notice of resignation to your prior employer(s) in order
for such resignation to become effective (or, if you are subject to such
agreement or policy, you have provided notice, and the notice period will have
elapsed before your scheduled start date with TAMCO).



11.
You will be subject to all rules and policies applicable to employees of TAMCO
generally at your level or in your position.



12.
TAMCO is registered as an investment adviser with the Securities and Exchange
Commission. As an employee of TAMCO, you will be subject to the TAMCO Code of
Ethics, Tiptree Code of Ethics and Tiptree Securities Trading Policy, copies of
which has been provided to you. You must execute and abide by the TAMCO Code of
Ethics, Tiptree Code of Ethics and Tiptree Securities Trading Policy and the
restrictions and other information contained therein. You are also required to
be familiar with, and abide by, specific policies and procedures set forth in
the compliance manuals of TAMCO. A copy of each such policy and procedure
governing your employment responsibilities in these areas will be provided to
you or made available for your review. In addition, you shall be responsible for
obtaining and keeping current any and all licenses deemed necessary by TAMCO for
the conduct of your employment with TAMCO. You hereby represent that there are
no outstanding, pending, or threatened legal or regulatory actions against you
or your former firm(s) (as to which you are related) other than those described
on Schedule A attached hereto. You also represent that you have no relatives
that work in the securities industry (except as disclosed on Schedule A hereto).
Please note that if you have a pecuniary or other beneficial interest with any
other third party that is employed in the securities industry, you should
include their name and relevant information in this schedule (e.g., nature of
relationship, etc). TAMCO’s policy is


-4-    
TAMCO Employment Letter





--------------------------------------------------------------------------------

EXHIBIT 10.1



that no TAMCO employee may conduct securities transactions on behalf of client
accounts with brokers who are related to the employee, but under certain
circumstances, may trade with the firm at which the relative or third party is
employed. “Relatives” for this purpose include your spouse and any adult
children, your parents, siblings, first cousins, and the parents and siblings of
your spouse and your parents. You further represent that you have read the
memorandum regarding SEC Rule 206(4)-5 that is attached hereto as Schedule B and
you have made no contributions to state or local officials, political
candidates, political action committees or political parties during the previous
two years from today’s date (except as disclosed on Schedule B hereto). TAMCO,
in its sole discretion, may at any time modify or supplement its compliance
policies and procedures.


13.
In the event that a controversy or dispute arises between us, including, but not
limited to, those arising out of any of the terms or conditions of this offer of
employment or relating in any way to your employment, and either party files,
and is allowed by the courts to prosecute, a court action against the other, the
parties in such action agree not to request, and hereby waive, any right to a
trial by jury. Notwithstanding the foregoing, you and TAMCO agree that, prior to
submitting such a dispute to the courts, the parties shall submit, for a period
of 60 days, to voluntary mediation before a jointly selected neutral third party
mediator under the auspices of JAMS, New York City, New York, Resolution Center
(or any successor location), pursuant to the procedures of JAMS International
Mediation Rules conducted in the State of New York. However, such mediation or
obligation to mediate shall not suspend or otherwise delay any termination or
other action of you or affect any other right of TAMCO, including the right to
seek immediate injunctive relief under Paragraph D of the parties’ Agreement
Regarding Confidentiality, Non-Competition and Non-Solicitation Covenants,
attached hereto.



14.
This offer letter shall be interpreted in accordance with the laws of the State
of New York without regard to the conflicts-of-laws principles thereof.



15.
This offer letter, including the Agreement Regarding Confidentiality,
Non-Competition and Non-Solicitation Covenants attached hereto, represents the
entire agreement between you and TAMCO regarding your employment with TAMCO and
supersedes any and all previous and contemporaneous agreements and
representations, written or oral. This offer letter may not be changed or
terminated except in writing signed by the parties.



16.
This offer of employment is contingent upon your successful completion of all
facets of TAMCO’s pre-employment screening process (as determined by TAMCO in
its sole discretion), which includes confirmation that you are legally able to
work for TAMCO in the United States in the position offered to you, and a
background investigation. This offer is also contingent upon your signing the
attached Agreement Regarding Confidentiality, Non-Competition and
Non-Solicitation Covenants.




-5-    
TAMCO Employment Letter





--------------------------------------------------------------------------------

EXHIBIT 10.1



I trust that this letter reflects our mutual understanding concerning your
employment at TAMCO. Please indicate your agreement with these terms by
executing the enclosed copy of this letter and returning it to me at your
earliest convenience.


We look forward to a long and rewarding relationship.


Very truly yours,


/s/ Sandra Bell______


Sandra Bell
Chief Financial Officer




Agreed to and Accepted:




/s/ Timothy H. Schott__
Timothy H. Schott
 


Date: March 10, 2016    





-6-    
TAMCO Employment Letter



